Exhibit 16.1 Grant Thornton LLP 175 West Jackson Boulevard, 20th Floor Chicago, IL 60604 T 312.856.0200 F 312.565.4719 www.GrantThornton.com February 3, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re:BDCA Venture, Inc. File No. 000-53504 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of BDCA Venture, Inc. dated February 3, 2015, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ Grant Thornton LLP
